Citation Nr: 1610102	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-39 620	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, claimed as glaucoma, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971, to include service in the Republic of Vietnam from February 26, 1969, to February 25, 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By those decisions, the RO, in pertinent part, denied service connection for a bilateral eye disorder (claimed as glaucoma), hypertension, peripheral neuropathy of the left upper extremity, peripheral neuropathy of both lower extremities, a liver disorder, and a skin disorder/rash affecting the body and feet; denied a rating in excess of 70 percent for PTSD; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

In July 2013, the Board remanded the issues developed for appeal to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ, in March 2014, granted service connection for a skin disorder (tinea pedis) and peripheral neuropathy of the upper and lower extremities; and increased the rating for PTSD to 100 percent, effective January 13, 2009 (the date of receipt of the Veteran's claim for increase/TDIU).  Thereafter, the case was returned to the Board.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In April 2014, prior to promulgation of a Board decision, the Veteran indicated in writing that he was satisfied with his award of VA benefits and wished to withdraw from appeal the remaining issues the Board remanded in July 2013, which was confirmed by his representative in February 2016.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2014, prior to promulgation of a Board decision, the Veteran indicated in writing that he was satisfied with his award of VA benefits and wished to withdraw from appeal the remaining issues the Board remanded in July 2013.  The Veteran's representative confirmed such withdrawal in February 2016.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed. 


ORDER

The appeal is dismissed.  



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


